Citation Nr: 0217220	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
surgery for left varicocele, currently rated as 10 percent 
for a painful incision site with another separate 
zero percent rating for the other residuals.

2. Entitlement to restoration of special monthly compensation 
for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The veteran and P.J.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1982 to March 
1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1991 RO rating decision that denied an 
increased (compensable) evaluation for residuals of surgery 
for left varicocele.  In February 1997, the Board remanded 
the case to the RO for additional development.  A May 2002 
RO rating decision assigned a separate 10 percent rating for 
residuals of surgery for left varicocele manifested by a 
painful incision site.  Inasmuch as a higher evaluation is 
potentially available, and the issue of an increased 
evaluation for residuals of surgery for left varicocele was 
already in appellate status at the time of the May 2002 RO 
rating decision, the Board will consider entitlement to an 
increased evaluation for the residuals of surgery for left 
varicocele.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The May 2002 RO rating decision also terminated the special 
monthly compensation for loss of use of a creative organ in 
conjunction with the evaluation of residuals of surgery for 
left varicocele.  The Board has classified the issues for 
appellate consideration as shown on the first page of this 
decision.

The veteran and a friend testified at a hearing before a 
member of the Board in January 1997.  That member has since 
left the Board.  In an August 2002 letter, the Board gave 
this information to the veteran and asked him if he wanted 
another hearing.  He was advised that if he did not respond 
to the letter within 30 days, it would be assumed that he 
did not want another hearing and the Board would proceed 
with the review of his appeal.  A review of the record does 
not show receipt of a reply to the August 2002 Board letter.


FINDINGS OF FACT

1.  The residuals of surgery for left varicocele are 
manifested primarily by tenderness over the surgical 
incision site.

2.  A superficial, poorly nourished scar with ulceration is 
not found, nor do the residuals of surgery for left 
varicocele affect the motion of a body part.

3.  There has been no material improvement in fertility 
since the examination upon which loss of use of a creative 
organ was awarded in the October 1990 RO rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals 
of surgery for left varicocele, rated as 10 percent for a 
painful scar with another separate zero percent rating for 
the other residuals, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.115a, Code 7523, effective 
prior to February 17, 1994, and 4.115b, effective as of 
February 17, 1994, 4.118, Codes 7803, 7804, 7805, effective 
prior to and as of August 30, 2002.

2.  The criteria for restoration of special monthly 
compensation for loss of use of a creative organ are met.  
38 U.S.C.A. § 1114 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105, 3.344, 3.350 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for an increased evaluation 
for residuals of surgery for left varicocele, including 
entitlement to restoration of special monthly compensation 
for loss of use of a creative organ, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of surgery 
for left varicocele.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an April 1997 letter, the RO notified 
the veteran of the evidence needed to substantiate his 
claim.  This letter gave notice of what evidence the veteran 
needed to submit and the February 1997 Board remand notified 
him of evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claim.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1982 to March 
1988.

The veteran underwent medical examination in June 1982 for 
enlistment into service.  A genitourinary (GU) disorder was 
not found.  Service medical records reveal that the veteran 
was seen in February 1985 for complaints of swelling and 
pain of his penis with intercourse.  He was recommended for 
a urology consultation.  A report of his evaluation by 
urology in April 1985 and of a sperm analysis in April 1985 
reveal that he had a low sperm count.  The assessment by 
urology was phimosis and left varicocele.  He also had 
redundant foreskin on his penis.  A report of his treatment 
in August 1985 notes that he had a low sperm count and a 
left varicocele.  The assessments were redundant foreskin 
and left varicocele.  A summary of hospitalization in 
November 1985 reveals that he underwent high ligation of 
varicocele and circumcision.  The diagnoses were left 
varicocele and redundant foreskin.  At the time of medical 
examination in January 1988 for separation from service, the 
veteran gave a history of mumps, measles, and chickenpox in 
childhood.

VA medical records reveal that the veteran was treated and 
evaluated for GU problems from the late 1980's to 2002.  The 
more salient medical reports are discussed below.

The veteran underwent a VA examination in November 1988.  He 
complained of a very painful left testicle and low sperm 
count since undergoing surgery for varicocele in 1985.  
Atrophy of the left testicle was found.  No other GU 
abnormality was found.

A March 1989 RO rating decision granted service connection 
for status post surgery for left varicocele with atrophy of 
the left testicle.  A zero percent evaluation was assigned 
for this condition effective from March 1988.  The 
zero percent evaluation has remained unchanged since then, 
but, as noted above, the May 2002 RO rating decision granted 
a separate 10 percent evaluation for a sensitive surgical 
site.

The veteran underwent a VA examination in August 1990.  He 
complained of pain from the left testicle, a low sperm 
count, and sperm that had a watery appearance.  Laboratory 
analysis of seminal fluid revealed a 3-5 sperm count.  The 
left testicle was 1/2 to 2/3's the size of the right testicle 
which was normal.  The diagnosis was atrophic left testicle 
presumably secondary to varicocelectomy with oligospermia 
("deficiency in the number of spermatozoa in the semen," 
Dorland's Illustrated Medical Dictionary 1079 (25th ed. 
1974)).

An October 1990 RO rating decision determined the veteran 
was entitled to special monthly compensation for loss of use 
of a creative organ.  This benefit was granted effective 
from March 1988.  

A VA report of the veteran's outpatient treatment in August 
1991 shows that his left testicle was slightly atrophic 
secondary to varicocele.  The right testis was normal.

The veteran underwent VA examination in January 1992.  He 
complained of a constant dull ache in the left testicle 
since surgery in 1985, and that he had a low sperm count and 
poor quality erection.  His left testicle was 1/2 to 2/3's the 
size of the right testicle, and felt normal.  Semen analysis 
could not be performed because of low sperm count.  The 
examiner noted that it was conceivable that the left 
testicle was normal prior to surgery and produced all the 
sperm and that the right testicle produced little or no 
sperm which would account for his current low sperm count.  
The examiner opined that the veteran's complaint of pain 
could be related to the surgery.

The veteran and a friend, P.J., testified at a hearing 
before a member of the Board in January 1997.  The testimony 
was to the effect that the veteran had pain and tenderness 
in the area of surgery for left varicocele and that 
intercourse did not appear to be completely satisfying to 
him.

The veteran underwent a GU examination in June 1999 at a VA 
medical facility.  The right testis and epididymidis was 
normal in size and consistency.  The left testis was 
approximately one-half the size of the right testis.  The 
consistency of the left testis was normal.  The epididymidis 
was unremarkable.  Semen analyses were done in May and June 
1999.  The semen analysis in May revealed a sperm count of 
21 million.  The volume was 3.8 cc. and motility was 
75 percent.  There was 5 percent abnormal sperm and there 
were 6 to 8 white blood cells per high power field.  The 
semen analysis in June showed a volume of 3.5 cc.  The sperm 
count was 18 million.  Motility was 50 percent and abnormal 
sperm were 6 percent.  Microscopic evaluation revealed 3 to 
5 white blood cells per high power field and there were 7 to 
8 red blood cells per high power field.  The impression was 
infertility.

The veteran underwent a VA GU examination in February 2002.  
The examiner reviewed the evidence in the veteran's claims 
folder and noted that the service medical records showed 
oligospermia in April 1985, and that the veteran's left 
testicle was found to be smaller than the right testicle in 
August 1985.  The examiner also noted that the service 
medical records revealed the veteran had undergone left 
varicocelectomy in November 1985.  There was tenderness at 
the incision site.  The left testicle had a normal 
consistency, but was approximately 3.5 centimeters.  The 
epidymidis was normal.  The veteran had no impotence, 
recurrent urinary tract infections, renal colic, acute 
nephritis, and he had had no hospitalization for urinary 
tract disease since 1985 or treatment for malignancy.  A 
sperm count in February 2002 revealed a volume of 2 
milliliters and the count was 3 million.  Abnormal sperm 
were 6 percent and the motility was 10 percent.  There were 
6 to 8 white blood cells and 0 to 2 red blood cells noted.  
The testosterone level was 978.  The diagnoses were status 
post circumcision in 1985, status post left varicocelectomy 
in 1985 with residual dullness over the incision site, and 
infertility.  The examiner concluded that the veteran's 
infertility and small left testicle pre-dated his surgical 
procedure.  The examiner opined that the etiology of the 
infertility was unclear, but could be related to childhood 
mumps.  The examiner noted that the surgical procedure in 
service had no relation to the infertility.


B.  Legal Analysis

In general, disability evaluations are assigned by applying 
a schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In this case, the evidence indicates no GU abnormalities 
such as renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding or urinary tract infection 
associated with the residuals of surgery for left 
varicocele.  Hence, the Board finds that those residuals are 
best rated as complete atrophy of the testis.  Complete 
atrophy of both testes warrant a 20 percent rating, and 
complete atrophy of one testis warrants a zero percent 
rating.  38 C.F.R. § 4.115b, Code 7523, effective prior to 
February 17, 1994.

The provisions of 38 C.F.R. § 4.115 were amended, effective 
February 17, 1994, to include new provisions under 38 C.F.R. 
§§ 4.115a and 4.115b.  59 Fed. Reg. 2523-2529 (Jan. 18, 
1994).  When regulations are changed during the course of 
the veteran's appeal, the criteria that is to the advantage 
of the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date.  VAOPGCPREC 3-2000.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

The regulations for the evaluation of skin conditions were 
revised effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran was not advised of these new 
regulations, but the Board  finds no due process violation 
to the veteran in appellate review of his appeal without 
prior notice of those changes to the veteran because the 
criteria pertinent to the veteran's skin condition 
manifested by a tender surgical incision site under 
diagnostic code 7804 remains essentially unchanged.  
Bernard, 4 Vet. App. 384.  Nor are the provisions of 
diagnostic codes 7803 or 7805 applicable in this case 
because the evidence does not show skin problems to support 
separate evaluations under either of those diagnostic codes.

Superficial scars that are painful on examination warrant a 
10 percent evaluation.  Note (1):  A superficial scar is one 
not associated with underlying soft tissue change.  Note 
(2):  In this case, a 10 percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See 38 C.F.R. § 4.68 of this part of the 
amputation rule.)  38 C.F.R. § 4.118, Code 7804, effective 
as of August 30, 2002.

Testimony from the veteran and a friend is to the effect 
that the veteran has pain and tenderness in the area of 
surgery for left varicocele and that intercourse did not 
seem to be completely satisfying to him.  A review of the 
objective medical evidence corroborates the testimony of 
tenderness over the surgical incision site.  The complaints 
about dissatisfaction with intercourse is not a criteria for 
the evaluation of the residuals of his surgery for left 
varicocele.  The evidence does not show that the surgical 
incision site is manifested by skin or a scar that is 
superficial or poorly nourished with ulceration.  Nor does 
the evidence reveal residuals of surgery for left varicocele 
that affect the motion of a body part.


After consideration of all the evidence, the Board finds 
that residuals of surgery for left varicocele are manifested 
primarily by tenderness over the surgical incision site that 
support the assignment of a 10 percent rating for this 
condition analogous to a painful scar under diagnostic code 
7804, effective prior to or as of August 30, 2002.  
38 C.F.R. § 4.20.  The evidence does not show that the 
incision site is otherwise symptomatic to warrant the 
assignment of another separate evaluation for a skin 
condition. 

The evidence does not reveal the presence of complete 
atrophy of both testes to support the assignment of a 
compensable evaluation for residuals of surgery for left 
varicocele under diagnostic code 7523, effective prior to or 
as of February 17, 1994.  The evidence indicates that the 
zero percent evaluation for the residuals of surgery for 
left varicocele, other than the skin sensitivity, under this 
diagnostic code best represents the veteran's disability 
picture.

The preponderance of the evidence is against the claim for 
an increased evaluation for residuals of surgery for left 
varicocele, rated as 10 percent for a painful surgical 
incision site with a separate zero percent evaluation for 
the other residuals, and the claim is denied.  The benefit 
of the doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

If the veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, he or she shall be entitled 
to a rate of monthly compensation independent of the other 
compensation provided for the service-connected disability.  
38 U.S.C.A. § 1114(k).  Loss of use of a creative organ will 
be shown by loss of use of one testicle.  The loss of use of 
one testicle will be established when examination by a board 
finds the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired 
normal testicle, or the diameters of the affected testicle 
are reduced to one-half or less of the corresponding 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding testicle, or biopsy reveals the absence of 
spermatozoa.  Atrophy resulting from mumps followed by 
orchitis in service is service connected, since atrophy is 
usually perceptible within one to 6 months after infection 
subsides.  38 C.F.R. § 3.350(a)(1).

Previous determinations that are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).

(a) Examination reports indicating 
improvement. Rating agencies will  
handle cases affected by change of 
medical findings or diagnosis, so as  to 
produce the greatest degree of stability 
of disability evaluations  consistent 
with the laws and Department of Veterans 
Affairs regulations  governing 
disability compensation and pension. It 
is essential that the  entire record of 
examinations and the medical-industrial 
history be  reviewed to ascertain 
whether the recent examination is full 
and  complete, including all special 
examinations indicated as a result of  
general examination and the entire case 
history. This applies to  treatment of 
intercurrent diseases and exacerbations, 
including hospital  reports, bedside 
examinations, examinations by designated 
physicians,  and examinations in the 
absence of, or without taking full 
advantage of,  laboratory facilities and 
the cooperation of specialists in 
related  lines. Examinations less full 
and complete than those on which 
payments  were authorized or continued 
will not be used as a basis of 
reduction.  Ratings on account of 
diseases subject to temporary or 
episodic  improvement, e.g., manic 
depressive or other psychotic reaction,  
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease,  
bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc.,  will 
not be reduced on any one examination, 
except in those instances  where all the 
evidence of record clearly warrants the 
conclusion that  sustained improvement 
has been demonstrated. Ratings on 
account of  diseases which become 
comparatively symptom free (findings 
absent) after  prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic 
heart  disease, etc., will not be 
reduced on examinations reflecting the  
results of bed rest. Moreover, though 
material improvement in the  physical or 
mental condition is clearly reflected 
the rating agency will  consider whether 
the evidence makes it reasonably certain 
that the  improvement will be maintained 
under the ordinary conditions of life.  
When syphilis of the central nervous 
system or alcoholic deterioration  is 
diagnosed following a long prior history 
of psychosis,  psychoneurosis, epilepsy, 
or the like, it is rarely possible to 
exclude  persistence, in masked form, of 
the preceding innocently acquired  
manifestations. Rating boards 
encountering a change of diagnosis will  
exercise caution in the determination as 
to whether a change in  diagnosis 
represents no more than a progression of 
an earlier diagnosis,  an error in prior 
diagnosis or possibly a disease entity 
independent of  the service-connected 
disability. When the new diagnosis 
reflects mental  deficiency or 
personality disorder only, the 
possibility of only  temporary remission 
of a super-imposed psychiatric disease 
will be borne  in mind. 

(b) Doubtful cases. If doubt remains, 
after according due  consideration to 
all the evidence developed by the 
several items  discussed in paragraph 
(a) of this section, the rating agency 
will  continue the rating in effect, 
citing the former diagnosis with the new  
diagnosis in parentheses, and following 
the appropriate code there will  be 
added the reference ``Rating continued 
pending reexamination ______ months  
from this date, Sec. 3.344.'' The rating 
agency will determine on the  basis of 
the facts in each individual case 
whether 18, 24 or 30 months  will be 
allowed to elapse before the 
reexamination will be made. 

(c) Disabilities which are likely to 
improve. The provisions of  paragraphs 
(a) and (b) of this section apply to 
ratings which have  continued for long 
periods at the same level (5 years or 
more). They do  not apply to 
disabilities which have not become 
stabilized and are  likely to improve. 
Reexaminations disclosing improvement, 
physical or  mental, in these 
disabilities will warrant reduction in 
rating. 

38 C.F.R. § 3.344 (2002).  In this case, the record reveals 
that an October 1990 RO rating decision determined the 
veteran was entitled to special monthly compensation for 
loss of use of a creative organ.  This benefit was granted 
based on the finding of oligospermia or infertility on the 
veteran's VA examination in August 1990.  The May 2002 RO 
rating decision terminated the veteran's entitlement to 
special monthly compensation on account of loss of use of a 
creative organ based on the report of his VA examination in 
February 2002 that concluded his infertility was not related 
to surgery for left varicocele in service.

The report of the veteran's VA examination in February 2002 
indicates that the veteran's infertility is not related to 
surgery for left varicocele in service, and that opinion is 
supported by the service medical records indicating the 
veteran had a low sperm count and a small left testicle 
prior to the surgery.  The examiner who expressed the 
opinion was uncertain as to the etiology of the veteran's 
infertility and suspected it was related to childhood mumps.  
This examination does not, however, show material 
improvement in the veteran's infertility.  The rating 
decision and supplemental statement of the case of May 2002, 
in terminating special monthly compensation, do not invoke 
clear and unmistakable error in the original grant, 
38 C.F.R. § 3.105(a) (though this is the most likely basis), 
difference of opinion, § 3.105(b), or improvement in the 
condition, § 3.105(e).  In the absence of these (severance 
of service connection is now barred), the reduction or 
termination of special monthly compensation has no basis

After consideration of all the evidence, the Board finds 
that the evidence does not show material improvement in the 
condition.  Under the circumstances, the Board finds that 
the evidence supports the restoration of special monthly 
compensation for the loss of use of a creative organ.



ORDER

An increased evaluation for residuals of surgery for left 
varicocele, currently rated as 10 percent for a tender 
incision surgical site with a separate zero percent rating 
for the other residuals, is denied.

Restoration of special monthly compensation based on loss of 
use of a creative organ is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

